The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s credibility determinations. In performing weight of evidence review, we may consider the jury’s verdict on other counts (see People v Rayam, 94 NY2d 557, 563 n [2000]). Nevertheless, we find that the jury’s mixed verdict does not warrant a different result. “Where a jury verdict is not repugnant, it is imprudent to speculate concerning the factual determinations that underlay the verdict because what might appear to be an irrational verdict may actually constitute a jury’s permissible exercise of mercy or leniency” (People v Horne, 97 NY2d 404, 413 [2002]; see also People v Hemmings, 2 NY3d 1, 5 n [2004]). Moreover, aside from considerations of leniency, the jury could have found that the victim’s testimony was corroborated as to the child endangerment count but not as to the other charges. Concur — Tom, J.P, Sweeny, Catterson, Acosta and Manzanet-Daniels, JJ.